 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       WILEK ABRAHAM BEY, et al.,                       No. 2:19-cv-00824-MCE-CKD PS
12                        Plaintiff,
13            v.                                          ORDER AND
14       TROY L. NUNLEY,                                  FINDINGS AND RECOMMENDATIONS
15                        Defendant.
16

17           Plaintiffs are proceeding in this action pro se. Plaintiffs have requested authority pursuant

18   to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF Nos. 2–4.) This proceeding was referred

19   to this court by Local Rule 302(c)(21).

20           Plaintiffs have submitted the affidavit required by § 1915(a) showing that plaintiffs are

21   unable to prepay fees and costs or give security for them. Accordingly, their requests to proceed

22   in forma pauperis will be granted. 28 U.S.C. § 1915(a).

23           The federal in forma pauperis statute authorizes federal courts to dismiss a case at any

24   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

25   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

26   an immune defendant.1 28 U.S.C. § 1915(e)(2).

27
     1
      The court questions whether plaintiffs have standing to bring their claims and whether plaintiffs’
28   complaint states a claim upon which relief can be granted. See Ellis v. Cassidy, 625 F.2d 227
                                                      1
 1           In this action, plaintiffs seek $1.9 million in damages from defendant District Judge Troy

 2   L. Nunley. (ECF No. 1 at 5.) According to plaintiffs, their action is based on a separate criminal

 3   action brought in federal court in the Eastern District. (Id. at 2.) Plaintiffs assert that defendant

 4   violated a number of statutes through a “process of handling [an] incriminating case.” (Id. at 6.)

 5           “Judges are immune from damage actions for judicial acts taken within the jurisdiction of

 6   their courts. . . . Judicial immunity applies ‘however erroneous the act may have been, and

 7   however injurious in its consequences it may have proved to the plaintiff.’” Ashelman v. Pope,

 8   793 F.2d 1072, 1075 (9th Cir. 1986) (quoting Cleavinger v. Saxner, 474 U.S. 193, 199–200

 9   (1985)). A judge can lose his or her immunity when acting in clear absence of jurisdiction, but

10   one must distinguish acts taken in error or acts that are performed in excess of a judge’s authority

11   (which remain absolutely immune) from those acts taken in clear absence of jurisdiction.

12   Mireles v. Waco, 502 U.S. 9, 12–13 (1991) (“If judicial immunity means anything, it means that a

13   judge ‘will not be deprived of immunity because the action he took was in error . . . or was in

14   excess of his authority’” (quoting Stump v. Sparkman, 435 U.S. 349, 356 (1978))). Thus, for

15   example, in a case where a judge actually ordered the seizure of an individual by means of

16   excessive force, an act clearly outside of his legal authority, he remained immune because the

17   order was given in his capacity as a judge and not with the clear absence of jurisdiction. Id.; see

18   also Ashelman, 793 F.2d at 1075 (“A judge lacks immunity where he acts in the clear absence of

19   jurisdiction . . . or performs an act that is not judicial in nature.”).

20           Clearly, plaintiffs seek monetary relief from a federal judge for actions he took within his
21   jurisdiction—handling a criminal case. Indeed, such actions are quintessential examples of

22   judicial acts. Therefore, defendant is immune from this suit, “however erroneous the act[s] may

23   have been.”2 Ashelman, 793 F.2d at 1075. Plaintiffs’ proper course of action to redress any

24
     (9th Cir. 1980) (explaining that a plaintiff must demonstrate how the conduct complained of has
25   resulted in a deprivation of plaintiff’s federal rights). However, the court need not reach the
26   substance of plaintiffs’ claims for damages because it is readily apparent that defendant Judge
     Troy L. Nunley is immune from liability.
     2
27     Plaintiffs do not identify any other defendants by name in their complaint. To the extent the
     complaint alleges claims against “All Prosecuting Attorney(s) Lawyers in case number 2:16-CR-
28   0020 TLN,” (ECF No. 1 at 2), the action is barred by prosecutorial immunity. The United States
                                                          2
 1   alleged erroneous rulings by defendant was to appeal those rulings to the Ninth Circuit Court of

 2   Appeals, provided plaintiffs have standing to do so.

 3             In accordance with the above, IT IS HEREBY ORDERED that plaintiffs’ motions to

 4   proceed in forma pauperis (ECF Nos. 2–4) are granted.

 5             IT IS ALSO HEREBY RECOMMENDED that:

 6             1. The action be dismissed with prejudice, and

 7             2. The case be closed.

 8             These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, any party may file written

11   objections with the court and serve a copy on all parties. Such a document should be captioned

12   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

13   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

14   Ylst, 951 F.2d 1153 (9th Cir. 1991).

15             IT IS SO ORDERED AND RECOMMENDED.

16   Dated: May 23, 2019
                                                      _____________________________________
17
                                                      CAROLYN K. DELANEY
18                                                    UNITED STATES MAGISTRATE JUDGE

19

20   15 bey824.ifp.dismissal

21

22

23

24

25

26   Supreme Court has held that “in initiating a prosecution and in presenting the State’s case, the
     prosecutor is immune from a civil suit for damages under § 1983.” Imbler v. Pachtman, 424 U.S.
27   409, 431 (1976). Such absolute immunity applies “even if it leaves ‘the genuinely wronged
     defendant without civil redress against a prosecutor whose malicious and dishonest action
28   deprives him of liberty.’” Ashelman, 793 F.2d at 1075 (quoting Imbler, 424 U.S. at 427).
                                                       3
